Citation Nr: 0524182	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1963 to February 
1966. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the RO in Huntington, 
West Virginia, which in pertinent part, denied service 
connection for diabetes mellitus, claimed as secondary to 
herbicide exposure.

In March 2005, the veteran presented testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is associated with the claims folder.

The Board notes that in December 2004, the veteran submitted 
a notice of disagreement with the November 2004 rating 
decision which found that new and material evidence had not 
been received to reopen the previously denied claim of 
entitlement to service connection for a venereal disease.  He 
was issued a statement of the case in May 2005.  The veteran 
never submitted a substantive appeal pertaining to the above 
issue, and the issue has not been certified as being on 
appeal.  Therefore, that issue is not currently before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In records obtained by the RO, the Social Security 
Administration has reported that the veteran has been in 
receipt of disability benefits from that administration for a 
disability that began in July 2003.

The claims folder does not reflect that the Social Security 
Administrations decision and records underlying that decision 
have been obtained.  The United States Court of Appeals for 
Veterans Claims (Court) has imposed a virtually absolute duty 
to obtain Social Security records.  Woods v. Gober, 14 Vet. 
App. 214, 222 (2000); Baker v. West, 11 Vet. App. 163, 169 
(1998).  

In view of the foregoing, this case is remanded for the 
following:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  After ensuring that all the above 
development has been completed, re-
adjudicate the claim, and if it remains 
denied, issue a supplemental statement 
of the case, before returning the case 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




